Citation Nr: 1435917	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a sciatic nerve condition, a left leg neuropathic disorder, a staph infection, and bowel and bladder impairment caused by VA epidural steroid injections to the low back on February 24, 2006, and March 10, 2006.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1962 to January 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in a January 2014 Report of General Information.  However, he cancelled that request in April 2014.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

A review of the Virtual VA paperless claims processing system reveals a pertinent June 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he developed several additional disabilities after undergoing VA epidural steroid injections to the lumbar spine on February 24, 2006 and March 10, 2006.  VA treatment records show that, in 2005 and early 2006, prior to receiving the VA steroid injections in question, the Veteran was being treated for lower back pain and bilateral leg pain, diagnosed as lumbar spine stenosis and lumbar spine disc herniation.  He has asserted that, after the VA steroid injections were administered at the VA Medical Center (VAMC) in Albany, New York, his lumbar spine condition worsened, and he developed an additional sciatic nerve condition, a left leg neuropathic disorder, a staph infection, and bowel and bladder impairment.  By November 2006, the Veteran was treated and hospitalized at both VA and private hospitals for an infection and an epidural abscess, and he underwent laminectomy surgery in November 2006.  

The Veteran has stated that VA physicians were negligent in the manner in which they performed his steroid injections on February 24, 2006, and March 10, 2006.  The Veteran also has asserted that informed consent was not given for either of the VA steroid injections, as he was not notified of the potential risks and complications.  See September 2008 claim; January 2009 and July 2014 Veteran's statements; October 2009 NOD; September 2012 VA Form 9.  

In the present case, the first and second requirements of a 38 U.S.C.A. § 1151 claim - an additional disability and causation, are established based on the current evidence of record, and are not in dispute.  See 38 C.F.R. § 3.361(b), (c).  

The Board finds that a clarifying VA medical opinion is necessary.  A VA physician provided earlier medical opinions in August 2009 and July 2012; however, with regard to the issue of whether the proximate cause of the Veteran's additional disabilities was due to an event not reasonably foreseeable, the VA physician's responses were unclear.  Specifically, in the August 2009 opinion, the VA physician described the development of the additional disability of a paraspinal abscess as "unexpected."  In contrast, in the July 2012 addendum opinion, the same VA physician observed that VA steroid injection notes dated on February 24, 2006, and March 10, 2006, advised the Veteran of the risks associated with epidural steroid injections (pain, infection, and neurological injury).  Therefore, he stated that a "feasible" risk of infection existed after these steroid injections, with the risk considered "reasonable."  The opinions, considered as a whole, are not entirely clear, and do not adequately answer the foreseeability question.  Moreover, the VA examiner stated he was unable to locate the actual informed consent signature forms, which the Board has found are clearly of record.  

Moreover, in securing an additional VA medical opinion, the Board is cognizant of the Court's recent holding in Schertz v. Shinseki, 26 Vet. App. 362, 365 (2013).  In Schertz, the Court held that merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  Id.  This means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive.  Notwithstanding any informed consent document of record, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.  Therefore, on remand, a clarifying VA medical opinion is necessary on the issue of whether the Veteran's additional disabilities were a reasonably foreseeable outcome of his epidural steroid injections, based on what a reasonable health care provider would have disclosed in the Veteran's particular case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran if he has received any VA or non-VA medical treatment for his sciatic nerve condition, a left leg neuropathic disorder, a staph infection, and bowel and bladder impairment that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims on appeal.

The AOJ should also obtain and associate with the claims file (including the Virtual VA and VBMS files) any outstanding VA medical records from the Albany, New York, VA healthcare system that are dated from November 2008 to the present.  (The Veteran stated in his September 2012 substantive appeal that he was hospitalized in August 2012 and September 2012, although the location is not clear).  

2.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims folder and Virtual VA folder to the previous VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying VA addendum opinion on the § 1151 issue.  An actual examination of the Veteran is only needed if deemed necessary by the VA examiner. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, and lay assertions.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following question:

Notwithstanding the informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, were the Veteran's additional disabilities a reasonably foreseeable outcome of the Veteran's epidural steroid injections on February 24, 2006, and March 10, 2006?  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disabilities to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment, regardless of what risks the treating physician actually foresaw and disclosed.  

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the § 1151 issue on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



